Case 5:20-cv-00488 Document 1-1 Filed 01/22/20 Page 1 of 5




EXHIBIT A
                  Case 5:20-cv-00488 Document 1-1 Filed 01/22/20 Page 2 of 5

                                         Exhibit A


                              Composition Chart
Owner (Share)                        Composition                         Registration Number
Harold Arlen Trust (50%)


                                    Get Happy
                                                                                     EU9414

                                                                                    EP13654


                                Hittin' The Bottle
                                                                                    EP16725


                           Kickin' The Gong Around
                                                                                    EP27118


                    Minnie The Moocher's Weddin' Day
                                                                                    EP30542


                               One Step‐Two Step
                                                                                   EU598724


                                  Sweet and Hot
                                                                                    EP20028


                       The Devil and the Deep Blue Sea
                                                                                    EP26940


                      You Gave Me Ev'rything But Love
                                                                                    EP29949
                  Case 5:20-cv-00488 Document 1-1 Filed 01/22/20 Page 3 of 5

                                         Exhibit A


                              Composition Chart
Owner (Share)                        Composition                         Registration Number
SA Music, LLC (40%)


                            It's Only A Paper Moon
                                                                                    EP38448

SA Music, LLC (50%)


                                  A Sleepin' Bee
                                                                                    EP85604

                                                                                   EU365644


                      Any Place I Hang My Hat Is Home
                                                                                     EP1895

                                                                                     EU9510


                                 As Long As I Live
                                                                                    EP41239


                                 Buds Won't Bud
                                                                                    EP65038


                          Come Rain or Come Shine
                                                                                     EU8647

                                                                                     EP1893


                                 Down With Love
                                                                                    EP64916


                      For Every Man There’s A Woman
                                                                                    EP22138
                  Case 5:20-cv-00488 Document 1-1 Filed 01/22/20 Page 4 of 5

                                         Exhibit A


                              Composition Chart
Owner (Share)                        Composition                         Registration Number
SA Music, LLC (50%)


                          Get Yourself A New Broom
                                                                                    EP36257


                          Happy As The Day Is Long
                                                                                    EP36258


                                 Harlem Holiday
                                                                                    EP33238


                                 Hooray For Love
                                                                                    EP21772


                                House of Flowers
                                                                                    EP85137

                                                                                   EU365645


                       I Gotta Right To Sing The Blues
                                                                                    EP32581


                            I Never Has Seen Snow
                                                                                    EP85135

                                                                                   EU366662


                        I’ve Got the World on a String
                                                                                    EP33239


                                      Ill Wind
                                                                                    EP41237
                  Case 5:20-cv-00488 Document 1-1 Filed 01/22/20 Page 5 of 5

                                         Exhibit A


                              Composition Chart
Owner (Share)                        Composition                         Registration Number
SA Music, LLC (50%)


                                 Man In My Life
                                                                                   EP135091


                                  Petticoat High
                                                                                   EU598718


                                     Saratoga
                                                                                   EP135094


                                Stormy Weather
                                                                                    EP35998


                               The Eagle and Me
                                                                                   EP125071


                Two Ladies in the Shade of De Banana Tree
                                                                                    EP85136

                                                                                   EU366663


                            What Good Does It Do?
                                                                                   EP112618

                                                                                   EU486605


                       What's Good About Goodbye?
                                                                                    EP22135
